Citation Nr: 1743328	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the left first metatarsophalangeal (MTP) joint.  


REPRESENTATION

Appellant represented by:	Kenneth Dojaquez, Attorney


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran served on active duty from September 1981 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2013 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's current arthritis of the left first MTP joint is not etiologically related to his active service, nor did it manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the left first MTP joint have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.6, 3.102, 3.303, 3.307, 3.309 (a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board remanded this claim in July 2015 for additional evidentiary development.  Specifically, the Board instructed the AOJ to afford the Veteran another VA examination to determine the nature and etiology of his left foot disorder.  Pursuant to the instruction, the Veteran was scheduled for a VA foot examination for his left foot disorder in September 2015, the report of which has been associated with the claims file.  The Board finds that the VA examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It reflects that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  More importantly, the medical opinion addresses the questions listed in the July 2015 remand directives.  Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The Veteran contends that his arthritis of the left first MTP joint developed as a result of an in-service left foot injury that occurred when a motorcycle ran over his left foot.  In a January 2013 statement, the Veteran, through his attorney, stated that he has continued experiencing pain and discomfort in his left foot since this incident.  

Review of the service treatment records reflects that at the October 1980 enlistment examination, the clinical evaluation of the lower extremities was shown to be normal.  In addition, the Veteran denied a history of foot trouble in his October 1980 medical history report.  A July 1984 clinical report reflects that the Veteran was seen at sick call with complaints of pain in his left foot due to an injury that occurred the previous day when a motorcycle ran over it.  The Veteran reported to experience pain in the left foot when he walked.  Physical examination of the foot was negative for any redness or swelling, and he exhibited decreased range of motion secondary to pain.  Based on the evaluation of the Veteran, the in-service clinician assessed him with having a mild contusion.  The remainder of the service treatment records was devoid of any complaints of, or treatment for, the left foot.  

At the July 1986 periodic examination, the clinical evaluation of the lower extremities was shown to be normal.  In addition, at the December 1986 separation examination, the clinical evaluation of the lower extremities was shown to be normal, and Veteran denied a history of foot trouble in his medical history report.  In the October 1989 examination pursuant to the Veteran enlistment in the Army National Guard, the clinical evaluation of the lower extremities was shown to be normal, and the Veteran denied a history of trouble in his medical history report.  

Private Medical records issued from the Medical University of South Carolina (MUSC) Orthopedic and Neuroscience Department, the Spartanburg Neurosurgical Institute, and various other medical facilities, reflect that the Veteran was seen at these facilities on numerous occasions between 2008 and 2010, for complaints of, and treatment for, lumbar radiculopathy and left foot drop.  The records reflect that the Veteran developed sciatic pain and weakness in his left foot in January 2008.  Although the pain subsided, he continued experiencing numbness and weakness in the left lower extremity, and subsequently underwent a magnetic resonance imaging (MRI) of his lumbar spine, the results of which reflected an assessment of herniated disc L4-L5, with extruded fragment and profound florid radiculopathy.  Subsequent treatment records reflect that he underwent an L4-L5 laminectomy to remove the herniated disc, but had no significant recovery in his left leg strength.  The medical records reflect that the Veteran underwent an electromyography/nerve conduction study in May 2008, the results of which demonstrated an absent left peroneal compound motor action potential, as well as an absent left sural sensory nerve action  potential.  The needle study also showed degeneration without reinnervation of the left L5 root distribution.  The clinical impression of the study was that there was a severe left lumbosacral radiculopathy without signs of innervation.  The remainder of these records predominantly focus on the Veteran's complaints of, and treatment provided for, his left foot drop and neurological symptoms attributed this disorder.  A July 2010 treatment report reflects that his foot drop had not resolved and he was continuing to additional medical opinions, and undergo different treatment options, to help improve his condition.  The majority of these records focus on his left foot drop and his neurological symptoms, rather than on any musculoskeletal problems associated with the left foot.  However, during a May 2010 treatment visit, the physician noted that physical review of the Veteran's symptoms revealed evidence of numbness and tingling in L5 distribution, and a history of difficulty standing and foot balance on the left side, which the physician stated "may be arthritis as well."

The Veteran filed a claim seeking service connection for his low back disability and left foot drop in December 2010.  At the March 2011 VA examination in connection to these claim, he (the Veteran) provided his in-service and post-service medical history, and specifically reported a history of low back pain since service.  The VA examiner noted that the Veteran had undergone an L4 hemilaminectomy with a partial discectomy in January 2008 due to his ongoing low back pain, as well as his left-sided sciatica and left foot drop condition.  Although the low back pain had resolved, he still had residual left foot drop with little improvement.  The majority of this examination focused on the Veteran's low back pain and neurological disorder, and treatment he received for these conditions.  However, upon conducting a physical examination of the Veteran and conducting an x-ray of the lower back, left ankle and left foot, the VA examiner diagnosed him with having arthritis of the left first MTP joint.  

Based on the examination findings, the Veteran, through his attorney, filed a separate claim for left foot arthritis as a result of his July 1984 in-service injury.  

In support of his claims, the Veteran submitted a private medical opinion issued by E.A., M.D., in April 2013.  In this opinion, Dr. A. reviewed the Veteran's claims file in detail, and determined that his left foot injury - specifically the July 1984 incident wherein the motorcycle ran over his foot - is the cause of his current left foot disability.  According to Dr. A., "it is more likely than not that [the Veteran's] in-service trauma to the [left] foot, coupled with strenuous military activity, resulted in later DJD of the [left] foot."  

The Veteran was afforded a VA foot examination in August 2013, during which time, he provided his military and medical history, and reported the onset of his left foot drop, which he described as gradual in nature, in 1989.  He went on to described the symptoms associated with his left foot drop and the surgical procedures he had undergone to help alleviate these symptoms.  The Veteran stated that following his last surgical procedure, he was informed he had peroneal nerve damage due to his back condition.  He denied undergoing any surgical procedures on his left foot, or receiving steroid injections to his foot.  He also denied any symptoms of pain in the foot, but did report occasional symptoms of cramping.  It was noted that he "does have uneven shoe wear to the outer aspect of the shoes," and while he did not wear "special shoes" he does wear a brace "which wraps around the lower leg with bar going down lateral left foot to a flat insert in the left shoe."  The Veteran also reported that he fell down his steps two to three years prior as a result of his back condition, and he reportedly hurt the third toe on his left foot.  

Based on her physical examination of the Veteran, as well as her review of the left foot x-ray, the results of which revealed mild first MTP joint osteoarthritis (and were noted as unchanged when compared to the March 2011 left foot x-ray findings), the VA examiner diagnosed the Veteran with having osteoarthritis of the first MTP joint and lumbar spine radiculopathy.  The examiner determined that it is less likely than not that the Veteran's left foot osteoarthritis and nerve conditions were related to service.  In reaching this conclusion, the examiner appears to have relied on the understanding that the Veteran did not have, and did not seek treatment for, a left foot condition in service.  Here, regardless of the Veteran's report of hurting the third toe of his left foot two or three years prior, there is no diagnosed disability of that toe pursuant to this or any other examination.  

In the March 2015 rating decision, the AOJ granted service connection for the Veteran's arthritis with degenerative disc disease and spondylosis of the lumbar spine, and further granted service connection for the Veteran's radiculopathy of the left lower extremity with foot drop.  

Pursuant to the July 2015 Board remand, the Veteran was afforded another VA examination in connection to his arthritis of the left first MTP joint, in September 2015.  During this evaluation, the Veteran provided his military and medical history and described his in-service injury wherein a three-wheel vehicle ran over the back of his left leg and ankle, causing his left foot to twist.  According to the Veteran, his left foot itself was not run over, and he was seen at sick call for a few times following his incident.  He reported that he remained on active duty for three additional years with no problem with his left foot.  During the evaluation, the Veteran also reported a history of a left foot drop from nerve damage that was separate from his July 1984 foot injury.  The Veteran also described the symptoms he experiences due to his left foot drop.  Based on his discussion with, as well as his evaluation of the Veteran, as well as his review of the claims file and diagnostic test findings, the VA examiner diagnosed the Veteran with minimal degenerative joint disease in his left foot.  According to the examiner, it is less likely than not that the Veteran's present left foot disability was related to his military service, to include the July 1984 incident wherein a vehicle ran over the back of his left leg and ankle.  In reaching this determination, the examiner acknowledged the in-service left foot/ankle injury, but noted that the injury from the trauma resolved soon thereafter, and the Veteran continued serving in the military for three years following this incident with no impairment attributed to this injury.  The examiner also noted that the December 1986 separation examination was silent for any left foot/ankle condition, and any neurological deficit causing the current left lower extremity impairment is related to his back condition, and not to his in-service foot trauma.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his arthritis of the left first MTP joint. The record does not reflect that the Veteran's arthritis in the left first MTP joint, manifested during his service or within one year after his separation from active service. Although he was seen, and treated, for his left foot injury, and assessed with having a mild contusion in his left foot in July 1984, the weight of the evidence demonstrates that during the Veteran's service there was no combination of manifestations sufficient to identify a left foot disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303 (b).  As noted above, the remainder of the service treatment records is negative for any treatment for, or complaints or diagnoses of, a left foot disorder and at the December 1986 separation examination, the clinical evaluation of the lower extremities was shown to be normal, and the Veteran denied a history of foot trouble in his medical history report.  Indeed, there was no actual clinical finding of a chronic left foot disability, to include left foot arthritis, in service.
 
The Board further observes that the post-service record on appeal is similarly negative for any diagnosis of arthritis of the left first MTP joint, until many years after his active service.  In fact, the first post-service medical evidence of record reflecting a clear diagnosis of arthritis in the left foot is the March 2011 VA examination report, wherein the examiner, upon reviewing an x-ray of the left foot, discovered findings of arthritis in the first left MTP joint.  This examination report, is dated nearly twenty-four years following his period of active service.

With regard to whether the Veteran's left foot arthritis was incurred in service, the Board finds the September 2015 VA opinion to be the most probative in light of the complete evidence of record.  In this regard, the VA examination report was based on a thorough review of the claims file, to include the Veteran's contentions and complete medical history.  The Board acknowledges the April 2013 positive medical opinion issued by Dr. A. The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert, 1 Vet. App. at 49.  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Miller v. Brown, 11 Vet. App. 345, 348 (1998).

Here, while the Board finds that Dr. A., in reviewing the Veteran's treatment records, and being a licensed physician, was competent to make an opinion regarding the etiology of the Veteran's left foot arthritis, the lack of provision of a sufficiently supported rationale renders such an opinion of low probative value when compared to the well-reasoned opinion of the 2015 VA examiner.  In this regard, Dr. A. wrote a conclusory one line sentence relating the Veteran's current left foot degenerative joint disease findings to his in-service left foot injury, the trauma associated with this injury, and strenuous military activity.  It appears that while he reviewed the service treatment records, he predominantly relied on the Veteran's assertions that his left foot disorder arose as a result of his in-service injury, when providing this opinion.  Dr. A. did not provide medical reasoning or a basis for this determination, nor did he reference any objective medical findings or medical principles upon which his opinion is based.  Indeed, other than simply stating that there is a link between the Veteran's osteoarthritis and the military trauma, Dr. A. did not provide any additional support or explanation for the opinion reached.  In this respect, the United States Court of Appeals for Veterans Claims (Court) has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  The Board thus finds that this opinion is general in nature, and insufficient for the Board to decide the claim.  The Court has also held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Likewise, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

In contrast to this opinion, the September 2015 examiner provided a well-reasoned explanation that not only took the Veteran's assertions into consideration, but also considered the objective medical findings, and provided sound medical explanations for the conclusion that the left foot arthritis was not related to his in-service injury. The September 2015 VA medical opinion was particularly compelling as the examiner took note of the Veteran's July 1984 injury in-service, but noted that during his interview of the Veteran, he (the Veteran) stated that the back of his left leg and ankle were run over by a vehicle, and the left foot itself was not actually run over.  The Veteran also reported that while he was seen at sick call a few times for treatment of this injury, he did not experience any lingering or residual problems in the left foot for the remainder of his three years of active service.  The examiner acknowledged that the Veteran has a neurological condition in the left lower extremity, as reflected by his diagnosed lumbar radiculopathy with left foot drop, but found that this disorder, and symptoms attributed to said disorder, were separate and distinct from his left foot arthritis, and were also not related to his left foot trauma.  In concluding that the Veteran's left foot arthritis was less likely than not related to his in-service injury, the examiner reasoned that any residuals stemming from the July 1984 in-service injury resolved soon thereafter, and the Veteran did not experience any problems or impairment attributed to this injury for the remainder of his military service.  In rendering this opinion, the examiner also referenced the service treatment records, to include the December 1986 separation examination, which was silent for any complaints of, or treatment for, the left foot condition.  

The only other evidence in the claims file supporting the existence of arthritis of the left first MTP joint, that has been caused or aggravated by military service, is the Veteran's own statements.  However, these statements are of little probative value because his assertions are contradicted by the evidence of record.  In that connection, the first post-service medical evidence documenting a possible diagnosis of arthritis in the left foot is the May 2010 follow-up treatment report referenced earlier, wherein the physician acknowledged the Veteran's complaints of pain and difficulty with standing and balance in his left foot, and noted that this could be attributed to arthritis, in addition to his left foot drop.  Moreover, the first post-service medical evidence documenting a clear diagnosis of arthritis of the left first MTP joint is dated in March 2011, and nearly twenty-four years after his separation from service.  Also, the Veteran initially filed a claim for his low back disorder and radiculopathy in 2010, and it was not until the discovery of arthritis of the left first MTP joint during the March 2011 VA examination, that he decided to file a claim for his left foot arthritis in October 2012, nearly twenty-five years following his separation from service.  This long period of time without evidence of seeking treatment or a diagnosed disorder has a tendency to show that he did not have symptoms present continuously since service.  

The Board acknowledges the Veteran's ongoing complaints of, and symptoms associated with, his lumbar radiculopathy and left foot drop, and the record clearly reflects the Veteran's ongoing pain and discomfort associated with this disorder.  However, his radiculopathy of the left lower extremity with foot drop is a neurological disorder that has already been service-connected, and is separate and distinct from his current musculoskeletal disorder in his left foot.  Indeed, review of the private treatment records referenced above reflect his complaints of, and treatment for, the pain, numbness, tingling, and weakness associated with his left lower extremity radiculopathy and left foot drop, not his left foot arthritis.  While the May 2010 treatment report reflects that some of the Veteran's complaints may be due to arthritis, this is still dated twenty-three years after his military service, and the majority of the private treatment records issued from MUSC Orthopedic and Neuroscience Department, the Spartanburg Neurosurgical Institute, and various other private medical facilities, related the Veteran's symptoms to his lumbar radiculopathy and left foot drop, not arthritis.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms. 

The Board acknowledges the Veteran's belief that his arthritis of the left first MTP joint, was incurred in service, and is potentially related to an injury that occurred in service.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedic medicine more particularly, and that he is merely speculating as to whether his arthritis of the left first MTP joint was incurred in service.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his left foot arthritis, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The cause of a arthritis in the left foot manifesting relatively long after the period of service is a complex question, not a simple one, and, under the facts of this case, not a question that can be answered by observation with ones senses. Medical expertise is required to provide competent opinions with regard to these questions. As such, the Veteran's statements to this effect are lacking in probative value. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for arthritis of the left first MTP joint, and this claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for arthritis of the left first MTP joint is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


